DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 03/09/2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/27/2018 and 08/21/2019 and 03/09/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 11 and 24, the claims read “wherein the insertion port structure includes a first plurality of relatively rigid segments and a second plurality of relatively soft segments”. The terms 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 10-11, 15-16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and further in view of Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld”.
In regard to claim 1, Enjoji teaches “An acoustic probe for application with an interventional device, comprising: a substrate having a first principal surface and a second principal surface, and further having at least one device insertion port comprising a tapered opening passing through the substrate from the first principal surface to the second principal surface; an instrument guide disposed within the device insertion port, the instrument guide being configured to selectively allow the interventional device […]” [Claim 1; FIG. 5; Column 5, Lines 10-18; Column 4, Lines 7-10; Column 1, Lines 39-45] and “an array of acoustic transducer elements supported by the substrate and defining an area of the substrate, said array of acoustic transducer elements disposed around the at least one device insertion port” [Column 2, Lines 15-20; Column 4, Lines 18-22; FIG. 5].
In regard to an acoustic probe for application with an interventional device, Enjoji discloses "an ultrasonic transducer probe for use in injecting a cannula through a region to be examined" [Claim 1]. Ultrasonic transducers inherently transmit acoustic waves, thus the ultrasonic transducer probe represents an acoustic probe. Additionally, a cannula is an example of an interventional device because it is often used to deliver or remove fluid from an area of interest. 
In regard to a substrate, Enjoji discloses "a carrier with a plurality of elements arranged proximate to an application surface of said carrier to be positioned on the body surface of the subject" [Claim 1]. This carrier under broadest reasonable interpretation represents a substrate because as depicted in FIG. 5 the carrier body 23 contains a top and bottom surface (i.e. first and second surfaces). Therefore, these top and bottom surfaces constitute first and second principal surfaces, respectively. 

In regard to an array of acoustic transducer elements being supported by the substrate, Enjoji discloses "That is, according to this invention, there may be provided an ultrasonic transducer probe comprising a carrier with a plurality of ultrasonic transducer elements arranged in at least one row on an application surface adapted to be located on the body surface of a patient" [Column 2, Lines 15-20]. Since the carrier contains the plurality of ultrasonic transducer elements arranged in at least one row, the transducer elements are in an array that is supported by the substrate and this array defines a specific area of the substrate. 
In regard to the array of acoustic transducer elements being disposed around the at least one device insertion portion, Enjoji discloses in FIG. 5, "On the bottom face or an application surface 24 of the carrier body 23 are a number of transducer elements 26 respectively connected to a connecting cable and arranged in one row as is the case with the embodiment of FIG. 2" [Column 4, Lines 18-22]. As depicted in FIG. 5, the transducer elements are located around the device insertion port (i.e. the guide cavity 25).

Golden teaches that the instrument guide is “wherein the instrument guide is disposed within the device insertion port, the instrument guide being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation” [Abstract, 0010].
In regard to the instrument guide being disposed within the device insertion port and being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation, Golden discloses “A medical instrument port is arranged on a truncated surface of the medical instrument guide ball, and a medical instrument may be passed through the medical instrument port. The medical instrument guide ball permits the medical instrument to be moved in three dimensions” [Abstract, 0010]. Therefore, since the medical instrument guide ball allows the medical instrument (i.e. the interventional device) to move in three dimensions, under broadest reasonable interpretation the interventional device is capable of rotating freely within the device insertion port (i.e. the medical instrument port) to achieve a desired orientation. Furthermore, Golden discloses “The ball is able to rotate unobstructed within the housing, which is fixed either temporarily or permanently, to a secondary surface or plane. The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force. […] The device therefore provides a stereotactic fixture incorporating a ball-type joint mounted to, or incorporated on, an external instrument providing for retention and full range (3D) kinematic adjustment of a needle or other device during a surgical procedure” [0010]. Thus the ball surface has a clamp that can allow the ball to move selectively. Therefore, under broadest reasonable interpretation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to move freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. In order to have a better understanding of the internal anatomy of a patient it is necessary to perform imaging. Often times the first orientation of an acoustic probe may not allow the region of interest to be viewed properly. By allowing the ultrasonic probe to rotate freely within the device insertion port, the physician can orient the ultrasonic probe, such that an image of the target region can be obtained. Furthermore, the physician can rotate the ultrasound probe to obtain additional images to better understand the region of interest. Combining the prior art elements would yield the predictable result of allowing the physician to position the instrument guide in a position such that the instrument can reach the region of interest.
The combination of Enjoji and Golden does not teach that the instrument guide “comprising an encoder, which comprises a spatially varying optical pattern arranged to indicate an orientation of the instrument guide within the at least one device insertion port”.
Wurmfeld teaches that the instrument guide “comprising an encoder, which comprises a spatially varying optical pattern arranged to indicate an orientation of the instrument guide within the at least one device insertion port” [0025, 0027].
In regard to the encoder comprising a spatially varying optical pattern arranged to indicate an orientation of the instrument guide within the at least one device insertion port, Wurmfeld discloses “In this example, position detection assembly 100 is shown coupled to a drive and trajectory guide assembly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji and Golden so as to include the encoder with the spatially varying optical pattern of Wurmfeld in order to allow the orientation of the instrument guide to be determined. By including an encoder with a spatially varying optical pattern a physician can more easily distinguish a specific point on the encoder and reposition the instrument guide based on that point. With this information, the user can more easily determine the orientation such that a medical device can be inserted into the body to a region of interest. Combining the prior art elements would yield the predictable result of denoting the specific orientation of the instrument guide within the device insertion port. 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the device insertion port is located in a center of the substrate” [Claim 1, FIG. 5, Column 5, Lines 10-18].
In regard to a substrate, Enjoji discloses "a carrier with a plurality of elements arranged proximate to an application surface of said carrier to be positioned on the body surface of the subject" [Claim 1]. This carrier under broadest reasonable interpretation represents a substrate because as depicted in FIG. 5 the carrier body 23 contains a top and bottom surface (i.e. first and second surfaces). Therefore, under broadest reasonable interpretation the carrier body 23 constitutes a substrate that includes a first and second principal surface.
In regard to a device insertion port, Enjoji discloses “a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. 
In regard to the device insertion port being located in a center of the substrate, Enjoji discloses in FIG. 5 that the guide cavity 25 (i.e. the device insertion port) is centered within the carrier body 23 (i.e. the substrate). Therefore, under broadest reasonable interpretation the device insertion port is located in the center of the substrate.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, 
In regard to an active area of the substrate, Enjoji discloses “a carrier with a plurality of ultrasonic transducer elements arranged proximate to an application surface of said carrier adapted to be positioned on the body surface of the subject” [Claim 1]. Since the plurality of ultrasonic transducer elements arranged can be arranged in “at least one row on an application surface adapted to be located on the body surface of a patient” [Column 2, Lines 17-21] the transducer elements are in an array within the carrier and represent an active area because they can transmit and receive acoustic waves. This carrier, under broadest reasonable interpretation, represents a substrate because as depicted in FIG. 5 the carrier body 23 contains a top and bottom surface (i.e. first and second surfaces).
In regard to the active area of the substrate having a diameter of at least approximately 12 cm, Enjoji discloses “The carrier body 2 may be approximately 200 mm long, 70 mm high and 20 mm wide, for example” [Column 4, Lines 38-40]. The carrier body 2 represents the same structure as that of carrier body 23 which contains the plurality of transducer elements. Since the diameter of a rectangle is represented by a diagonal line extending between opposite corners and the length of the sides of the carrier body are 200 mm long (i.e. 20 cm) and 20 mm (i.e. 2 cm), using the Pythagorean theorem the length of the diameter of the carrier body (i.e. substrate) can be calculated. Thus length of the diameter of the carrier body is 20 cm (i.e. diameter2 = 202 + 22, diameter2 = 404, diameter = 20 cm). Since the diameter of the carrier body (i.e. substrate) is 20 cm, under broadest reasonable interpretation, the active area of the substrate has a diameter that is at least approximately 12 cm.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only required the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the tapered opening comprises a first diameter at the first principal surface and 
As set forth in claim 1, the substrate contains “at least one device insertion port comprising a tapered opening passing through the substrate from the first principal surface to the second principal surface”. Therefore, the device insertion port is the specific element that has the tapered opening.
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. 
In regard to the device insertion port being tapered, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25. Under broadest reasonable interpretation, the opening at the first principal surface (i.e. the top surface) and the opening at the second principal surface (i.e. the bottom surface) are each associated with a specific diameter, because the diameter of a rectangle is represented by a diagonal line connecting opposite corners. Therefore, since the diameter of the opening at the first surface is larger than that of the opening at the bottom surface as represented in FIG. 5, the opening is tapered.
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “The acoustic probe of claim 5, wherein a diameter of the tapered opening gradually 
As set forth in the rejection for claim 1, the substrate contains “at least one device insertion port comprising a tapered opening passing through the substrate from the first surface to the second surface”. Therefore, the device insertion port is the specific element that has the tapered opening.
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. 
In regard to the device insertion port being tapered, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25. Under broadest reasonable interpretation, the opening at the first surface (i.e. the top surface) and the opening at the second surface (i.e. the bottom surface) are each associated with a specific diameter, because the diameter of a rectangle is represented by a diagonal line connecting opposite corners. Therefore, since the diameter of the opening at the first surface is larger than that of the opening at the bottom surface as represented in FIG. 5, the opening is tapered. As shown in FIG. 5, the guide cavity 25 extends through the carrier body 23 (i.e. the substrate) from the first principal surface (i.e. the top surface) to the second principal surface (i.e. the bottom surface). Furthermore, this figure demonstrates that the diameter of the tapered opening gradually changes from the first diameter to the second diameter.
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references discloses therein. That being said, this claim only requires the primary reference on Enjoji in further view of Golden. Likewise, Enjoji teaches “wherein the instrument guide comprises: an insertion port structure having a hole for the interventional device to pass therethrough” [Column 5, Lines 10-14; Column 5, Lines 23-26].
In regard to the instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22” [Column 5, Lines 10-14]. Therefore, the pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus the pyramidal guide block represents an instrument guide. Furthermore, in regard to the insertion port structure having a hole for the interventional device to pass through, Enjoji discloses “Thus, several guide slots 21, as the guide holes for the cannula, are bored through the pyramidal cannula guide block 22 so as to focus on a point on the interior of the patient body” [Column 5, Lines 23-26]. Since the guide slots 21 contain holes that allow the cannula (i.e. interventional device) to pass through, these guide holes represent an insertion port structure. 
Enjoji does not teach “an adjustable clamp at least partially surrounding the insertion port structure, the adjustable clamp being mounted to an interior surface of the device insertion port, wherein when the adjustable clamp is loosened the insertion port is adapted to move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, and wherein when the adjustable clamp is tightened the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked”.

In regard to an adjustable clamp at least partially surrounding the insertion port structure, Golden discloses “An upper component bearing surface 12 is configured to retain the guide ball 3 and apply further friction to the medical instrument guide ball surface 10 […] The size, shape, and location of the opening formed by the workable area 6 direct the range of permissible movement of the medical instrument passed via the port 5. The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036]. Since the bearing surface can have one or more clamp structures within it and the guide ball 100 has an opening to allow for movement of the medical instrument, under broadest reasonable interpretation the adjustable clamp can be at least partially surrounding the insertion port structure.
	In regard to the adjustable clamp being mounted to an interior surface of the device insertion port, Golden discloses “The ball is able to rotate unobstructed within the housing, which is fixed either temporarily or permanently, to a secondary surface or plane. The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force” [0010]. Since the ball is located within a housing (i.e. the device insertion port) and the ball surface incorporates a clamp, and a needle or other device can be passed through it, under broadest 
	In regard to the adjustable clamp being loosened so the insertion port structure can move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036] and “The medical instrument guide ball permits the medical instrument to be moved in three dimensions” [Abstract]. Since the clamp structure can release pressure to make it easier to move the ball 3, under broadest reasonable interpretation, the adjustable clamp can be loosened so the insertion port structure can move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted.	
In regard to the adjustable clamp being tightened such that the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked, Golden discloses “The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force. Furthermore, the design of the friction fit between the ball and housing keeps the ball (and device) in a fixed orientation until the user forcibly manipulates the device” [0010]. Since the clamp can be tightened by such that the friction fit between the ball and the housing keeps the ball in a fixed orientation, under broadest reasonable interpretation the interventional device (i.e. probe) can be locked within the instrument guide at a given insertion depth. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp disclosed in Golden in order to secure the interventional device in a specific location relative the region 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the insertion port structure includes a first plurality of relatively rigid segments and a second plurality of relatively soft segments” [Column 5, Lines 10-18; Column 3, Lines 14-16].
In regard to an insertion port structure, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. Likewise, the device insertion port inherently has an associated structure.
In regard to the insertion port structure including a first plurality of relatively rigid segments and a second plurality of relatively soft segments, Enjoji discloses “As for the guide cavity bored through the carrier body, it may be of any shape, provided that it allows a cannula guide block to be fitted therein” [Column 3, Lines 14-16]. Since the guide cavity (i.e. the insertion port) can have any shape, under 
In regard to claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “further comprising at least a second device insertion port comprising at least a second opening passing through the substrate from the first principal surface to the second principal surface” [Column 5, Lines 10-18; FIG. 5].
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. In regard to at least a second device insertion port, since FIG. 5 includes four cannula guide slots that extend through the pyramidal cannula guide block 22 and consequently the guide cavity 25 (i.e. the substrate), under broadest reasonable interpretation, the cannula guide slots represent a second insertion port.
In regard to claim 16, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the device insertion port comprises an elongated tapered slot” [FIG. 5; Column 5, Lines 10-18].
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the 
In regard to the device insertion port being a tapered slot, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25. Therefore, the opening (i.e. slot) is tapered. 
In regard to claim 30, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Enjoji does not teach “wherein the instrument guide is further configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation”. 
Golden teaches “wherein the instrument guide is further configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation” [0044, FIG. 10, 0046]. 
In regard to the instrument guide being configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation, Golden discloses “FIG. 10 illustrates an embodiment of a medical instrument guiding device having an integrated guide ball 100 in two different positions. In a first position, the distal end of a medical instrument 4 is directed toward a first reference position 18. […] The medical instrument 4 is passed through the port 5. The clamping structure 16 is formed or adjusted to provide a selected level of friction on the medical instrument 4 as the instrument is moved axially. In a second position, the distal end of the medical instrument 4 is directed toward a second reference position 19. The ball 3 is rotated 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to rotate freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. By allowing the medical instrument to rotate freely within the device insertion port, the physician can orient the medical instrument such that it reaches the target region. Being able to rotate the medical instrument also allows the physician to direct it toward more than one target location. Combining the prior art elements .
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld” as applied to claims 1-2, 4-6, 10-11 15-16 and 30 above, and further in view of Ridley et al. US 20050101868 A1 "Ridley".
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden and Wurmfeld does not teach “wherein the substrate has a shape of a concave disc”.
Ridley teaches “wherein the substrate has a shape of a concave disc” [FIG. 1, 0043, 0047, FIG. 11].
In regard to the substrate having a shape of a disc, Ridley discloses in FIG. 1, that an “ultrasound transducer housing 100 defines a probe guide opening 126 that is substantially perpendicular to both the base 128 of the ultrasound transducer housing 100 as well as to the plane of the linear ultrasound transducer 120” [0043]. Under broadest reasonable interpretation, this ultrasound transducer housing represents a substrate since it has a top and bottom portion. As shown in FIG. 1, the ultrasound transducer housing is in the shape of a disc. 
In regard the disc being concave, Ridley discloses in FIG. 11 that the arcuate ultrasound transducer 220 can be curved. Additionally, Ridley discloses that “the presently disclosed devices are not limited to linear transducers, such as illustrated in FIG. 1. In another embodiment, as illustrated in FIG. 11, the ultrasound transducer can be a convex transducer, such as is commonly used in procedures in which larger targets are imaged by the devices” [0047]. Since the device is not limited to a linear transducer, under broadest reasonable interpretation, the arcuate ultrasound transducer can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Wurmfeld so as to include the concave disc shape of the substrate as taught by Ridley in order to allow the probe to make a closer connection to the patient. When a substrate is shaped as a concave disc, this shape allows the acoustic probe of Enjoji to come into closer contact with the surface of the patient being examined. This would allow for better coupling and therefore enable better images to be obtained from the region of interest. Although Ridley depicts the substrate as being a convex transducer, the transducer is not limited to this shape and it would be obvious to rotate the arcuate ultrasound transducer 220 such that it is a concave transducer. Combining the prior art elements according to known techniques would yield the predictable result of allowing the substrate to attach to the subject more easily. 
In regard to claim 18, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Enjoji, Golden and Wurmfeld does not teach “wherein the adjustable clamp comprises a spherical interior surface”.
Riley teaches “wherein the adjustable clamp comprises a spherical interior surface” [FIGS. 4-7, 0063].
In regard to the adjustable clamp comprising a spherical interior surface, Ridley discloses “FIGS. 4-6 illustrate one embodiment of a clamp of the present invention. Referring to the Figures, an isometric view (FIG. 4) and a cut away plan view (FIG. 5) of the terminal end of an upper portion 423 is shown. Upper portion, generally, 423 had been designed to be fitted with a clamping lever 150 shown in FIGS. 6 and 7” [0063]. As shown within the figure the clamp includes a probe guide through which the probe can be introduced to the body. This probe guide 119, as seen in FIG. 5 is a spherical shape that has a cut out 138 and is located within the interior portion of the clamp. Additionally, the probe guide extends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Wurmfeld so as to include the adjustable clamp with the spherical interior surface as disclosed in Ridley in order to secure the interventional device in a specific location relative the region of interest. Once a cannula or other instrument has been positioned within a target region it is often necessary to ensure that the medical device remains in that location so that a specific function (i.e. ablation, incision, etc.) can be carried out in that area. When the interventional device be allowed to move freely, surrounding tissue could be negatively impacted. In order to minimize the potential for damaged tissue it would behoove physicians to be able to secure the interventional device in a specific position. Therefore, it would be obvious to incorporate a locking mechanism into the acoustic probe. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden”, Wurmfeld et al. US 20070167742 A1 “Wurmfeld” and Ridley et al. US 20050101868 A1 "Ridley" applied to claims 3 and 18 above and further in view of Andrews et al. US 20150320439 A1 "Andrews".
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Enjoji teaches “The acoustic probe of claim 1”, “the instrument guide” and “the interventional device” [Claim 1; Column 5, Lines 10-14; Column 5, Lines 23-26]. 

In regard to the instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22” [Column 5, Lines 10-14]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Furthermore, Enjoji discloses “Thus, several guide slots 21, as the guide holes for the cannula, are bored through the pyramidal cannula guide block 22 so as to focus on a point on the interior of the patient body” [Column 5, Lines 23-26]. Therefore, the pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide.
The combination of Enjoji, Golden and Wurmfeld does not teach “wherein the instrument guide comprises a locking unit configured to selectively lock the interventional device within the device insertion port”.
Ridley teaches “wherein the instrument guide comprises a locking unit configured to selectively lock the interventional device within the device insertion port” [Abstract, 0067].
In regard to a locking unit, Ridley teaches “The devices can also include a clamp for clamping the probe in the probe guide” [Abstract]. Furthermore, Ridley discloses “the clamp need not be tightened with a rotating clamping lever, as described in the embodiment above, but may optionally be activated by use of a trigger mechanism, a key, a push button, a screw, or some equivalent activation device” [0067]. Since the clamp can be activated by a trigger mechanism, under broadest reasonable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Wurmfeld so as to include the locking unit (i.e. clamp) disclosed in Ridley in order to secure the interventional device in a specific location relative the region of interest. Once a cannula or other instrument has been positioned within a target region it is often necessary to ensure that the medical device remains in that location so that a specific function (i.e. ablation, incision, etc.) can be carried out in that area. When the interventional device be allowed to move freely, surrounding tissue could be negatively impacted. In order to minimize the potential for damaged tissue it would behoove physicians to be able to secure the interventional device in a specific position. Therefore, it would be obvious to incorporate a locking mechanism into the acoustic probe. 
The combination of Enjoji, Golden, Wurmfeld and Ridley does not teach “a user input via a user interface connected to the acoustic probe”.
Andrews teaches “a user input via a user interface connected to the acoustic probe” [0023].
In regard to a user interface, Andrews discloses “The probe 12 is coupled to the acquisition subsystem 10A of the ultrasound system. The acquisition subsystem includes a beamform controller 74 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the acoustic probe of Enjoji with the user interface of Andrews in order to allow the user to have more control over the ultrasound system. By allowing the user to input specific settings, the user can obtain images and information that provide a better understanding of the status of the patient. Being able to have a user input makes it easier to modulate data acquisition and move an interventional device to a specific region of interest within the patient. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to define a position in which to secure the interventional device.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld” as applied to claims 1-2, 4-6, 10-11 and 15-16, and 30 above and further in view of Andrews et al. US 20150320439 A1 "Andrews".
In regard to claim 12, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Enjoji does not teach “an adjustable clamp” or “the insertion port has disposed thereon an optical pattern, […] reading the optical pattern and providing an output signal indicating an orientation of the insertion port within the adjustable clamp”.
Golden teaches “an adjustable clamp” [0036] and “the insertion port has disposed thereon an optical pattern, […] reading the optical pattern and providing an output signal indicating an orientation of the insertion port within the adjustable clamp” [0046, 0045, FIG. 8, 0041].
In regard to an adjustable clamp, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for 
In regard to the insertion port, Golden discloses “The guide ball 3 is rotatable independently about all axes as it rests on support surface 9 (FIGS. 3, 5). Thus, a medical instrument 4 that extends through the port 5 can be rotated independently about its pitch, yaw, or roll axis. The orientation of the medical device 4 can therefore be moved to any desired position under the control of a physician” [0046]. This guide ball allows the medical instrument to pass through it. Additionally, Golden discloses “The ball 3 can be rotated by a physician to any desired position, thus changing the orientation and location in the x, y, and z axis of the medical instrument 4. The medical instrument 4 can be advanced or retracted through the port 5” [0045]. Therefore, the ball structure can be rotated to achieve a desired orientation. In regard to the ball structure being within an adjustable clamp, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036]. Therefore, the ball structure can be secured within a clamp.
In regard to the ball structure having an optical pattern disposed thereon, Golden discloses “FIG. 8 illustrates a close in view of a medical instrument guide ball 3. The medical instrument guide ball surface 10 is illustrated as having a smooth, spherical composition; however, other shapes and surface formations are possible” [0041]. Since the other surface formations can be included on the medical instrument guide ball, under broadest reasonable interpretation, the insertion port structure (i.e. the guide ball) can be configured such that these surface formations represent an optical pattern that can be read by an optical detector.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp of 
The combination of Enjoji, Golden, and Wurmfeld does not teach “an optical detector”.
Andrews teaches “an optical detector” [Claim 6, 0019, FIG. 5a]. 
In regard to an optical detector, Andrews discloses “a plurality of optical detectors associated with the holes or grooves, wherein a detector produces a plane identification signal when the illumination of a hole or groove is obscured by an inserted needle” [Claim 6]. Furthermore, Andrews discloses “As illustrated in FIG. 5a, when a needle is inserted through a hole 40 at the eight o'clock position of the needle guide, the optical detector signal identifies scan plane Θ as that of the needle insertion path” [0019]. Since the optical detector can identify the scan plane of the needle under broadest reasonable interpretation, it can read an optical pattern and provide an output signal indicating the orientation of the needle which can be located within a ball structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Wurmfeld so as to include the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld” as applied to claims 1-2, 4-6, 10-11, 15-16 and 30 above, and further in view of Patacsil et al. US 6132379 "Patacsil".
In regard to claim 13, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said the combination of Enjoji and Golden does not teach “a user feedback arrangement coupleable to an imaging system and adapted to enable a user to orient the interventional device within the instrument guide towards a target location”.
Patacsil teaches “a user feedback arrangement coupleable to an imaging system and adapted to enable a user to orient the interventional device within the instrument guide towards a target location” [Column 9, Line 24-31].
In regard to a user feedback arrangement, Patacsil discloses “the invention provides a user-friendly, fast, safe and accurate way of performing intravenous cannulation procedures on any patient by locating the target blood vessel by real-time ultrasonic B-scan imaging of a target blood vessel, single element Doppler scanline vessel sensor and LED indicator lights that guides the operator on the exact spot of needle insertion into the skin, guides the needle to the target vessel in real-time, provides on-screen vessel depth data from the vessel's distance to the transducer elements, and confirms cannula placement status post insertion by simple manipulation of the scanhead” [Column 9, Lines 24-35]. In this 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Wurmfeld so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning the interventional device could cause the patient to experience excess stress. By providing the user with a feedback arrangement, damage to surrounding tissue and undue stress to the patient can be minimized.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld” and Patacsil et al. US 6132379 "Patacsil" as applied to claim 13 above, and further in view of Huemoeller US 20160337634 A1 “Huemoeller”.
In regard to claim 14, due to its dependence on claim 13, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden and Wurmfeld does not teach “wherein the user feedback arrangement comprises circular concentric rings of light elements disposed 
Patacsil teaches “wherein the user feedback arrangement comprises […] light elements disposed around the device insertion port on at least one of the first and second principal surfaces of the substrate” [Column 3, Lines 36-43; FIG. 6; Column 8, Lines 54-58].
In regard to light elements being discloses around the device insertion port on at least one of the first and second principal surfaces of the substrate, Patacsil discloses “Simultaneously, the received Doppler frequency is converted into an electrical voltage which illuminates a plurality of light emitting diode (LED) indicator lights with varying voltage requirements mounted in the scanhead and forms a vertical configuration similar to a downward arrow pointing and guiding the operator to the precise spot of needle insertion with respect to the imaged and sensed location of the target blood vessel” [Column 3, Lines 36-43]. The LED indicator lights represent light elements. As states previously, the LED indicator lights constitute a user feedback arrangement because these lights guide the operator (i.e. user) to insert a needle (i.e. an interventional device) into an exact spot on the skin so as to reach the target vessel (i.e. the target location). Since these light elements are mounted in the scanhead, under broadest reasonable interpretation, they are located on at least one of the first or second principal surfaces of the substrate. Additionally, since these light elements can form an arrow that points to the precise spot of needle insertion, under broadest reasonable interpretation, the light elements have to be disposed around the device insertion port. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Wurmfeld so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be 
The combination of Enjoji, Golden, Wurmfeld and Patacsil does not teach “circular concentric rings of light elements”.
Huemoeller teaches “circular concentric rings of light elements” [0052, FIG. 3]. 
In regard to the light elements being in a concentric rings, Huemoeller discloses “Furthermore, FIG. 3 shows in schematic form the arrangement of the light sources 15, for example, LEDs, in concentric rings” [0052]. As shown in FIG. 3, these concentric rings are circular. Therefore, the light sources (i.e. light elements) can be arranged in circular concentric rings. Thus, under broadest reasonable interpretation, the circular concentric rings of light elements can be incorporated into the user feedback arrangement of Patacsil in order to allow the user to be made aware of the orientation of the interventional device of Enjoji and/or Golden.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden Wurmfeld, and Patacsil so as to include a the concentric ring of light elements as disclosed in Huemoeller in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. By having a ring of concentric light elements, be activated when the interventional device is inserted into the device port, the physician can be made more easily aware of whether the interventional device is properly oriented during the course of introducing it to the subject. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning . 
Claims 19, 23-24 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld” as applied to claims 1-2, 4-6, 10-11, 15-16 and 30 above and in further view of Bettenga US 20120323247 A1 “Bettenga”.
In regard to claim 19, Enjoji teaches “An acoustic probe for application with an interventional device, comprising: a substrate having a first principal surface and second principal surface, and further having at least one device insertion port comprising a tapered opening passing through the substrate from the first principal surface to the second principal surface; an instrument guide disposed within the device insertion port, […]” [Claim 1; FIG. 5; Column 5, Lines 10-18; Column 4, Lines 7-10; Column 1, Lines 39-45]; and “an array of acoustic transducer elements supported by the substrate and defining an area of the substrate, said array of acoustic transducer elements disposed around the at least one device insertion port” [Column 2, Lines 15-20; Column 4, Lines 18-22; FIG. 5].
In regard to an acoustic probe for application with an interventional device, Enjoji discloses "an ultrasonic transducer probe for use in injecting a cannula through a region to be examined" [Claim 1]. Ultrasonic transducers inherently transmit acoustic waves, thus the ultrasonic transducer probe represents an acoustic probe. Additionally, a cannula is an example of an interventional device because it is often used to deliver or remove fluid from an area of interest. 
In regard to a substrate, Enjoji discloses "a carrier with a plurality of elements arranged proximate to an application surface of said carrier to be positioned on the body surface of the subject" [Claim 1]. This carrier under broadest reasonable interpretation represents a substrate because as 
In regard to the substrate having at least one device insertion port and an instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because the cannula guide block is inserted into it. In regard to the device insertion port being tapered, Enjoji disclosed in FIG. 5, that the opening on the top surface of the guide cavity 25 is larger than the opening on the bottom surface of the guide cavity 25, and thus the opening is tapered. 
In regard to an array of acoustic transducer elements being supported by the substrate, Enjoji discloses "That is, according to this invention, there may be provided an ultrasonic transducer probe comprising a carrier with a plurality of ultrasonic transducer elements arranged in at least one row on an application surface adapted to be located on the body surface of a patient" [Column 2, Lines 15-20]. Since the carrier contains the plurality of ultrasonic transducer elements arranged in at least one row, the transducer elements are in an array that is supported by the substrate and this array defines a specific area of the substrate. 
In regard to the array of acoustic transducer elements being disposed around the at least one device insertion portion, Enjoji discloses in FIG. 5, "On the bottom face or an application surface 24 of the carrier body 23 are a number of transducer elements 26 respectively connected to a connecting cable and arranged in one row as is the case with the embodiment of FIG. 2" [Column 4, Lines 18-22]. As 
Enjoji does not teach “the instrument guide being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation”.
Golden teaches the “instrument guide being configured to selectively allow the interventional device to move freely within the device insertion port to achieve a desired angular orientation” [Abstract, 0010].
In regard to the instrument guide being configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation, Golden discloses “A medical instrument port is arranged on a truncated surface of the medical instrument guide ball, and a medical instrument may be passed through the medical instrument port. The medical instrument guide ball permits the medical instrument to be moved in three dimensions” [Abstract, 0010]. Therefore, since the medical instrument guide ball allows the medical instrument (i.e. the interventional device) to move in three dimensions, under broadest reasonable interpretation the interventional device is capable of rotating freely within the device insertion port (i.e. the medical instrument port) to achieve a desired orientation. Furthermore, Golden discloses “The ball is able to rotate unobstructed within the housing, which is fixed wither temporarily or permanently, to a secondary surface or plane. The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force. […] The device therefore provides a stereotactic fixture incorporating a ball-type joint mounted to, or incorporated on, an external instrument providing for retention and full range (3D) kinematic adjustment of a needle or other device during a surgical procedure” [0010]. Thus the ball surface has a clamp that can allow the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to rotate freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. In order to have a better understanding of the internal anatomy of a patient it is necessary to perform imaging. Often times the first orientation of an acoustic probe may not allow the region of interest to be viewed properly. By allowing the ultrasonic probe to rotate freely within the device insertion port, the physician can orient the ultrasonic probe, such that an image of the target region can be obtained. Furthermore, the physician can rotate the ultrasound probe to obtain additional images to better understand the region of interest.
The combination of Enjoji and Golden does not teach the instrument guide “comprising an encoder, which comprises a spatially varying optical pattern arranged to indicate an orientation of the instrument guide within the at least one device insertion port”.
Wurmfeld teaches “comprising an encoder, which comprises a spatially varying optical pattern arranged to indicate an orientation of the instrument guide within the at least one device insertion port” [0025, 0027].
In regard to the encoder comprising a spatially varying optical pattern arranged to indicate an orientation of the instrument guide within the at least one device insertion port, Wurmfeld discloses “In this example, position detection assembly 100 is shown coupled to a drive and trajectory guide assembly 124 (see, e.g. FIGS. 5, 6) and includes an encoder 126 […] The optical target typically includes encoder 126 having one of both of relative position indicia or absolute position indicia thereon” [0025]. Since the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji and Golden so as to include the encoder with the spatially varying optical pattern of Wurmfeld in order to allow the orientation of the instrument guide to be determined. By including an encoder with a spatially varying optical pattern a physician can more easily distinguish a specific point on the encoder and reposition the instrument guide based on that point. With this information, the user can more easily determine the orientation such that a medical device can be inserted into the body to a region of interest. Combining the prior art elements would yield the predictable result of denoting the specific orientation of the instrument guide within the device insertion port. 
The combination of Enjoji, Golden and Wurmfeld does not teach “a processor” or “a tangible non-transitory computer-readable medium that stores instructions, which when executed by the 
Bettenga teaches “a processor” [0364] and “a tangible non-transitory computer-readable medium that stores instructions, which when executed by the processor, cause the processor to determine a desired orientation of instrument guide within the device insertion port” [0364, 0005].
In regard to a processor and a tangible non-transitory computer-readable medium that stores instructions that cause the processor to determine a desired orientation of the instrument guide within the device insertion port, Bettenga discloses “In the systems 100, 500 described above, the control units 50, 550 can each include one or more storage devices, for example, a non-transitory computer readable medium, that stores instructions that can be executed or interpreted. When executed by one or more processing devices of the control unit, the instructions cause the control unit to perform the operations described above” [0364]. Furthermore, in regard to determining a desired orientation, Bettenga discloses “Using the positioning system to determine the position of the axis relative to the first reference includes engaging the instrument to the guide while the guide is mated to the acetabulum in the single predetermined orientation, the instrument being oriented in a first orientation relative to the acetabulum when in engagement with the guide” [0005]. Since the positioning system can orient the instrument such that travels through the guide to reach the acetabulum (i.e. a target location in the body), under broadest reasonable interpretation, the processor had to have determined the desired orientation of the instrument guide within the device insertion port so as to allow the instrument to arrive at the desired location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji and Golden so as to include the processor and non-transitory computer-readable medium as stated in Bettenga in order to allow the instrument guide to be manipulated such that the instrument can arrive at the desired location within the body. By 
In regard to claim 23, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference on Enjoji in further view of Golden. Likewise, Enjoji teaches “wherein the instrument guide comprises: an insertion port structure having a hole for the interventional device to pass therethrough” [Column 5, Lines 10-14; Column 5, Lines 23-26].
In regard to the instrument guide, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22” [Column 5, Lines 10-14]. Therefore, the pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus the pyramidal guide block represents an instrument guide. Furthermore, in regard to the insertion port structure having a hole for the interventional device to pass through, Enjoji discloses “Thus, several guide slots 21, as the guide holes for the cannula, are bored through the pyramidal cannula guide block 22 so as to focus on a point on the interior of the patient body” [Column 5, Lines 23-26]. Since the guide slots 21 contain holes that allow the cannula (i.e. interventional device) to pass through, these guide holes represent an insertion port structure. 
Enjoji does not teach “an adjustable clamp at least partially surrounding the insertion port structure, the adjustable clamp being mounted to an interior surface of the device insertion port, 
Golden teaches “an adjustable clamp at least partially surrounding the insertion port structure, the adjustable clamp being mounted to an interior surface of the device insertion port, wherein when the adjustable clamp is loosened the insertion port structure is adapted to move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, and wherein when the adjustable clamp is tightened the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked” [0036, 0010, Abstract].
In regard to an adjustable clamp at least partially surrounding the insertion port structure, Golden discloses “An upper component bearing surface 12 is configured to retain the guide ball 3 and apply further friction to the medical instrument guide ball surface 10 […] The size, shape, and location of the opening formed by the workable area 6 direct the range of permissible movement of the medical instrument passed via the port 5. The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036]. Since the bearing surface can have one or more clamp structures within it and the guide ball 100 has an opening to allow for movement of the medical instrument, under broadest reasonable interpretation the adjustable clamp can be at least partially surrounding the insertion port structure.
	In regard to the adjustable clamp being mounted to an interior surface of the device insertion port, Golden discloses “The ball is able to rotate unobstructed within the housing, which is fixed either 
	In regard to the adjustable clamp being loosened so the insertion port structure can move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036] and “The medical instrument guide ball permits the medical instrument to be moved in three dimensions” [Abstract]. Since the clamp structure can release pressure to make it easier to move the ball 3, under broadest reasonable interpretation, the adjustable clamp can be loosened so the insertion port structure can move freely within the adjustable clamp and an insertion depth of the interventional device within the instrument guide may be adjusted.	
In regard to the adjustable clamp being tightened such that the insertion port structure is immobilized within the adjustable clamp and an insertion depth of the interventional device within the instrument guide is locked, Golden discloses “The ball surface incorporates a clamp or port through which a needle or other device can be passed. The friction between the device and the clamp or port is sufficient for the retention of the tool in the housing in the absence of an external force. Furthermore, the design of the friction fit between the ball and housing keeps the ball (and device) in a fixed orientation until the user forcibly manipulates the device” [0010]. Since the clamp can be tightened by such that the friction fit between the ball and the housing keeps the ball in a fixed orientation, under 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp disclosed in Golden in order to secure the interventional device in a specific location relative the region of interest. Once a cannula or other instrument has been positioned within a target region it is often necessary to ensure that the medical device remains in that location so that a specific function (i.e. ablation, incision, etc.) can be carried out in that area. When the interventional device be allowed to move freely, surrounding tissue could be negatively impacted. In order to minimize the potential for damaged tissue it would behoove physicians to be able to secure the interventional device in a specific position. Therefore, it would be obvious to incorporate a locking mechanism into the acoustic probe.
In regard to claim 24, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “wherein the insertion port structure includes a first plurality of relatively rigid segments and a second plurality of relatively soft segments” [Column 5, Lines 10-18; Column 3, Lines 14-16].
In regard to an insertion port structure, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. Likewise, the device insertion port inherently has an associated structure.

In regard to claim 28, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Enjoji. Likewise, Enjoji teaches “further comprising at least a second device insertion port comprising at least a second opening passing through the substrate from the first principal surface to the second principal surface” [Column 5, Lines 10-18; FIG. 5].
In regard to a device insertion port, Enjoji discloses "a pyramidal cannula guide block 22 is provided with a plurality of cannula guide slots 21 with a circular section somewhat wider than the section of the cannula, the slots 21 radially extending from the bottom to the top of the guide block 22. On the other hand, a carrier body 23 has a guide cavity 25 which can be fitted with the guide block 22, extending from the top to the bottom of the carrier body 23" [Column 5, Lines 10-18]. The pyramidal guide block 22 contains the cannula guide slots which enable the interventional device to be inserted into the body, thus it represents an instrument guide. Additionally, the guide cavity 25 represents a device insertion port because as shown in FIG. 5, the cannula guide block 22 is inserted into it. In regard to at least a second device insertion port, since FIG. 5 includes four cannula guide slots that extend through the pyramidal cannula guide block 22 and consequently the guide cavity 25 (i.e. the substrate), under broadest reasonable interpretation, the cannula guide slots represent a second insertion port.
In regard to claim 29, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, Enjoji does not teach “wherein the instrument guide is further 
Golden teaches “wherein the instrument guide is further configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation” [0044, FIG. 10, 0046]. 
In regard to the instrument guide being configured to selectively allow the interventional device to rotate freely within the device insertion port to achieve a desired angular orientation, Golden discloses “FIG. 10 illustrates an embodiment of a medical instrument guiding device having an integrated guide ball 100 in two different positions. In a first position, the distal end of a medical instrument 4 is directed toward a first reference position 18. […] The medical instrument 4 is passed through the port 5. The clamping structure 16 is formed or adjusted to provide a selected level of friction on the medical instrument 4 as the instrument is moved axially. In a second position, the distal end of the medical instrument 4 is directed toward a second reference position 19. The ball 3 is rotated on the surface 9 (FIG. 3, 5) and within the upper component 2 as held by the bearing surface 12. […] The full range of angular displacement is limited only by the exposed working area 6” [0044]. As shown in FIG. 10, the “angular displacement of the medical instrument 4 between the first reference position 18 and the second reference position 19 is illustrated in the x-axis 20, the y-axis 21, and the z-axis 22” [0044]. The clamping structure, in this case, allows for selective movement of the interventional device. The integrated guide ball constitutes an instrument guide. Since the ball 3 can be rotated so that the medical instrument can be directed from the first reference position 18 to the second reference position 19, under broadest reasonable interpretation the instrument guide (i.e. integrated guide ball) had to have been configured to selectively allow the interventional device (i.e. medical instrument 4) to rotate freely within the device insertion port (i.e. the upper component 2) to achieve a desired angular orientation. Furthermore, Golden discloses “The guide ball 3 is rotable independently about all axes as it 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the acoustic probe of Enjoji so as to include the instrument guide being configured to selectively allow the interventional device to rotate freely as disclosed in Golden in order to allow the physician to orient the ultrasonic probe relative to a region of interest. By allowing the medical instrument to rotate freely within the device insertion port, the physician can orient the medical instrument such that it reaches the target region. Being able to rotate the medical instrument also allows the physician to direct it toward more than one target location. Combining the prior art elements would yield the predictable result of allowing the physician to position the instrument guide in a position such that the instrument can reach the region of interest.
Claims 21-22, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden”, Wurmfeld et al. US 20070167742 A1 “Wurmfeld” and Bettenga US 20120323247 A1 “Bettenga” as applied to claims 19, 23-24 and 28 above and further in view of Andrews et al. US 20150320439 A1 "Andrews".
In regard to claim 21, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said, the combination of Enjoji, Golden, and Wurmfeld does not teach “wherein the instructions, when executed by the processor further cause the processor to […]”.
Bettenga teaches “wherein the instructions, when executed by the processor further cause the processor to […]” [0364, 0005].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, Wurmfeld so as to include the processor and non-transitory computer-readable medium as stated in Bettenga in order to allow the instrument guide to be manipulated such that the instrument can arrive at the desired location within the body. By having a processor that accesses instructions from a non-transitory computer readable medium, the process of orienting the instrument guide can be automated such that the physician does not have to program the acoustic probe and interventional device each time a measurement or intervention is required. This would allow the physician to determine the orientation of the instrument 
The combination of Enjoji, Golden, Wurmfeld and Bettenga does not teach “to determine an encoder value associated with a desired position”.
Andrews teaches “to determine an encoder value associated with a desired position” [Claim 8].
In regard to determining encoder values associated with a desired position, Andrews discloses “wherein the resistance encoder further comprises a plurality of different resistance values associated with different needle insertion positions located around an attached probe” [Claim 8]. Since these resistance values are associated with the resistance encoder and associated with different needle insertion positions, under broadest reasonable interpretation, these resistance values constitute encoder values that can be determined and are associated with a desired position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, Wurmfeld and Bettenga so as to include the encoder for indicating orientation of the instrument guide as disclosed in Andrews in order to confirm the position of the instrument guide within the device insertion port. When performing a procedure with an interventional device it is important to determine the orientation of the devices relative to the region of interest within the patient. By knowing this orientation, the physician can determine whether the interventional device needs to be repositioned. Additionally, knowing the orientation relative to the device insertion port allows for adjustments to be made in such a way that damage to surrounding tissue is minimized. Providing an encoder within the acoustic probe of Enjoji would ensure that the orientation of the instrument guide is properly positioned so as to allow the interventional device to reach the region of interest.
In regard to claim 22, due to its dependence on claim 21, this claim inherits the references disclosed therein. That being said, the combination of Enjoji, Golden, Wurmfeld does not teach “wherein 
Bettenga teaches “wherein the instructions, when executed by the processor, further cause the processor to cause a controller to maneuver the instrument guide to have a determined orientation of the instrument guide by comparing […]” [0364, 0289, 0288].
In regard to the instructions to be executed by a processor to cause a controller to maneuver the instrument guide, Bettenga discloses “In the systems 100, 500 described above, the control units 50, 550 can each include one or more storage devices, for example, a non-transitory computer readable medium, that stores instructions that can be executed or interpreted. When executed by one or more processing devices of the control unit, the instructions cause the control unit to perform the operations described above” [0364]. In this case, the control units constitute controllers since they are able to perform operation to position the instrument guide. Furthermore in regard to maneuvering the instrument guide to have a determined orientation of the instrument guide, Bettenga discloses “the control unit 50 calculated the location of the current center of rotation point 497 and compares it with the location of the center of rotation point 493 of the joint 400 before the revision arthroplasty” [0289] and “the surgeon can enter offsets to the control unit 50 to alter the desired characteristics of the joint 400” [0288]. Since the surgeon can enter offsets to the control unit 50 that cause it to change the characteristics of the joint (i.e. the orientation of the instrument) and the control unit can compare locations of the joint, under broadest reasonable interpretation the control unit 50 (i.e. controller) is capable of maneuvering the instrument guide to have a determined orientation and can do so through the use of comparison. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, and Wurmfeld so as to include the 
The combination of Enjoji, Golden, Wurmfeld and Bettenga does not teach “by comparing an actual encoder value to the determined encoder value associated with a desired position”.
Andrews teaches “by comparing an actual encoder value to the determined encoder value associated with a desired position” [Claim 1, Claim 4, and Claim 8].
In regard to comparing an actual encoder value to the determined encoder value associated with a desired position, Andrews discloses “An ultrasonic imaging system which visually guides the insertion of an invasive device such as a needle comprising: a 3D ultrasonic imaging probe which is capable of imaging different planes of a volumetric region; a needle guide, dimensioned to attach to the imaging probe in a predetermined orientation, the needle guide having a plurality of needle insertion positions to guide a needle for insertion into the volumetric region through different needle insertion planes, the needle guide producing a plane identification signal which identifies the insertion plane of a needle being inserted into the volumetric region” [Claim 1]. Furthermore, Andrews discloses that “the needle guide further comprises a rotational encoder responsive to the insertion of a needle at a given needle insertion position for producing the plane identification” [Claim 4]. Since the needle guide can be attached to the imaging probe a predetermined orientation and the needle guide can include a rotational encoder to produce a plane identification signal to identify the insertion plane of the inserted needle, under broadest reasonable interpretation, the rotational encoder can determine the actual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, and Bettenga so as to include the encoder for indicating orientation of the instrument guide as disclosed in Andrews in order to confirm the position of the instrument guide within the device insertion port. When performing a procedure with an interventional device it is important to determine the orientation of the devices relative to the region of interest within the patient. By knowing this orientation, the physician can determine whether the interventional device needs to be repositioned. Additionally, knowing the orientation relative to the device insertion port allows for adjustments to be made in such a way that damage to surrounding tissue is minimized. Providing an encoder within the acoustic probe of Enjoji would ensure that the orientation of the instrument guide is properly positioned so as to allow the interventional device to reach the region of interest.
In regard to claim 25, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, the combination of Enjoji does not teach “an adjustable clamp” or 
Golden teaches “an adjustable clamp” [0036] and “the insertion port has disposed thereon an optical pattern, […] reading the optical pattern and providing an output signal indicating an orientation of the insertion port within the adjustable clamp” [0046, 0045, FIG. 8, 0041].
In regard to an adjustable clamp, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to more or to release pressure to make it easier to move” [0036]. Since the pressure that the clamp applies to the ball can make it harder or easier for the ball to move, under broadest reasonable interpretation the clamp is adjustable.
In regard to the insertion port, Golden discloses “The guide ball 3 is rotatable independently about all axes as it rests on support surface 9 (FIGS. 3, 5). Thus, a medical instrument 4 that extends through the port 5 can be rotated independently about its pitch, yaw, or roll axis. The orientation of the medical device 4 can therefore be moved to any desired position under the control of a physician” [0046]. This guide ball allows the medical instrument to pass through it. Additionally, Golden discloses “The ball 3 can be rotated by a physician to any desired position, thus changing the orientation and location in the x, y, and z axis of the medical instrument 4. The medical instrument 4 can be advanced or retracted through the port 5” [0045]. Therefore, the ball structure can be rotated to achieve a desired orientation. In regard to the ball structure being within an adjustable clamp, Golden discloses “The bearing surface 12 can have one or more clamp structures therein to apply pressure to ball 3 to increase the friction and make it harder for the ball to move or to release pressure to make it easier to move” [0036]. Therefore, the ball structure can be secured within a clamp.
In regard to the ball structure having an optical pattern disposed thereon, Golden discloses “FIG. 8 illustrates a close in view of a medical instrument guide ball 3. The medical instrument guide ball 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasonic probe of Enjoji so as to include the adjustable clamp of Golden, in order to monitor the orientation of the interventional device. Should the interventional device remain unsecured, the interventional device may continue to rotate during a procedure. This could potentially damage surrounding tissues or cause distorted images to be obtained. By securing the interventional device into place by the tightening of the adjustable clamp, the orientation of the interventional device can maintained so as to allow for an image to be generated or a procedure to be carried out. The ball structure allows for motion of the interventional device along multiple degrees of freedom. This would enable a physician to orient the interventional device easily. Additionally, being that this ball structure is located within the adjustable clamp, once the interventional device is properly aligned with the target site, the interventional device can be secured in that position so that it remains within that location. Having a pattern on the ball structure that can be detected by an optical detector would make it easier to determine the orientation of the ball because that pattern could be distinguished from the rest of the structure.
The combination of Enjoji, Golden, Wurmfeld and Bettenga does not teach “an optical detector”.
Andrews teaches “an optical detector” [Claim 6, 0019, FIG. 5a]. 
In regard to an optical detector, Andrews discloses “a plurality of optical detectors associated with the holes or grooves, wherein a detector produces a plane identification signal when the  Furthermore, Andrews discloses “As illustrated in FIG. 5a, when a needle is inserted through a hole 40 at the eight o'clock position of the needle guide, the optical detector signal identifies scan plane Θ as that of the needle insertion path” [0019]. Since the optical detector can identify the scan plane of the needle under broadest reasonable interpretation, it can read an optical pattern and provide an output signal indicating the orientation of the needle which can be located within a ball structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, Wurmfeld and Bettenga so as to include the optical detector disclosed in Andrews in order to monitor the orientation of the interventional device.  An optical detector is capable of sending and receiving a light signal and provides the user an information about the object being observed (i.e. an interventional device). Since the interventional device is secured into place by the tightening of the adjustable clamp, it would be obvious to monitor the position of the interventional device within this clamp to ensure that it is properly oriented relative to the target site.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji" and Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld” and Bettenga US 20120323247 A1 “Bettenga” as applied to claims 19, 23-24 and 28 above, and further in view of Patacsil et al. US 6132379 "Patacsil".
In regard to claim 26, due to its dependence on claim 19, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden, Wurmfeld and Bettenga does not teach “a user feedback arrangement coupleable to an imaging system and adapted to enable a user to orient the interventional device within the instrument guide towards a target location”.

In regard to a user feedback arrangement, Patacsil discloses “the invention provides a user-friendly, fast, safe and accurate way of performing intravenous cannulation procedures on any patient by locating the target blood vessel by real-time ultrasonic B-scan imaging of a target blood vessel, single element Doppler scanline vessel sensor and LED indicator lights that guides the operator on the exact spot of needle insertion into the skin, guides the needle to the target vessel in real-time, provides on-screen vessel depth data from the vessel's distance to the transducer elements, and confirms cannula placement status post insertion by simple manipulation of the scanhead” [Column 9, Lines 24-35]. In this case, the LED indicator lights constitute a user feedback arrangement because these lights guide the operator (i.e. user) to insert a needle (i.e. an interventional device) into an exact spot on the skin so as to reach the target vessel (i.e. the target location). Since the needle (i.e. interventional device) is guided by the LED indicator lights, under broadest reasonable interpretation, they can serve as an instrument guide. Additionally, since theses LED indicator lights function during real-time ultrasonic B-scan imaging of the target blood vessel, under broadest reasonable interpretation, the user feedback arrangement (i.e. the LED indicator lights) are coupleable to an imaging system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden, Wurmfeld and Bettenga so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition .
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Enjoji et al., US 4289139 A "Enjoji", Golden et al. US 20130267963 A1 “Golden” and Wurmfeld et al. US 20070167742 A1 “Wurmfeld”, Bettenga US 20120323247 A1 “Bettenga” and Patacsil et al. US 6132379 "Patacsil" as applied to claim 26 above, and further in view of Huemoeller US 20160337634 A1 “Huemoeller”.
In regard to claim 27, due to its dependence on claim 26, this claim inherits the references disclosed therein. That being said the combination of Enjoji, Golden and Wurmfeld does not teach “wherein the user feedback arrangement comprises circular concentric rings of light elements disposed around the device insertion port on at least one of the first and second principal surfaces of the substrate”.
Patacsil teaches “wherein the user feedback arrangement comprises […] light elements disposed around the device insertion port on at least one of the first and second principal surfaces of the substrate” [Column 3, Lines 36-43; FIG. 6; Column 8, Lines 54-58].
In regard to light elements being discloses around the device insertion port on at least one of the first and second principal surfaces of the substrate, Patacsil discloses “Simultaneously, the received Doppler frequency is converted into an electrical voltage which illuminates a plurality of light emitting diode (LED) indicator lights with varying voltage requirements mounted in the scanhead and forms a vertical configuration similar to a downward arrow pointing and guiding the operator to the precise spot of needle insertion with respect to the imaged and sensed location of the target blood vessel” [Column 3, Lines 36-43]. The LED indicator lights represent light elements. As states previously, the LED indicator lights constitute a user feedback arrangement because these lights guide the operator (i.e. user) to insert a needle (i.e. an interventional device) into an exact spot on the skin so as to reach the target 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Enjoji, Golden and Wurmfeld so as to include a user feedback arrangement as disclosed in Patacsil in order to allow the user to position the interventional device before inserting it into the target location of the patient. If a user were to insert an interventional device without an indication of the position of the target location, then surrounding tissue could be damaged in the process. Additionally, if the interventional device did not reach the target location, then the physician would have to position the interventional device again. The repetition of positioning the interventional device could cause the patient to experience excess stress. By providing the user with a feedback arrangement, damage to surrounding tissue and undue stress to the patient can be minimized. 
The combination of Enjoji, Golden, Wurmfeld, Bettenga and Patacsil does not teach “circular concentric rings of light elements”.
Huemoeller teaches “circular concentric rings of light elements” [0052, FIG. 3]. 
In regard to the light elements being in a concentric rings, Huemoeller discloses “Furthermore, FIG. 3 shows in schematic form the arrangement of the light sources 15, for example, LEDs, in concentric rings” [0052]. As shown in FIG. 3, these concentric rings are circular. Therefore, the light sources (i.e. light elements) can be arranged in circular concentric rings. Thus, under broadest reasonable interpretation, the circular concentric rings of light elements can be incorporated into the user feedback arrangement of Patacsil in order to allow the user to be made aware of the orientation of the interventional device of Enjoji and/or Golden.
. 
Response to Arguments
Applicant’s arguments, see Remarks page 9, filed on 03/09/2021, with respect to the objection to claim 18 have been fully considered and are persuasive.  The objection to claim 18 in the final rejection filed on 12/10/2020 has been withdrawn. 
Applicant’s arguments, see Remarks page 11-16, filed 03/09/2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  
Therefore, the rejection has been withdrawn. The examiner acknowledges that the primary reference of Enjoji includes a guide slot 21 (i.e. the instrument guide) that would not necessarily allow the interventional device to rotate freely within the device insertion port. Furthermore, the examiner acknowledges that the prior art references of record do not necessarily disclosed an encoder which comprises a spatially varying optical pattern arranged to indicate an orientation of the instrument guide 
The examiner also acknowledges that the applicant has amended the claims so as to include claims 23-30 and respectfully directs the applicant to the corresponding 35 U.S.C. 103 rejections stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Janicki et al. US 20140276082 A1;
Bhagat et al. US 20160007979 A1.
Janicki et al. is pertinent to the applicant’s disclosure because it includes an ultrasound probe system for guiding introduction of an instrument into a patient [Abstract].
Bhagat is pertinent to the applicant’s disclosure because it relates to an instrument fixation device that includes a retaining ring, a ball joint disposed within and moveable relative to the retaining ring, and a locking mechanism.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793